DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/13/2022. 
Claims 1-10 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 04/13/2022 are noted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 to 13 of U.S. Patent No. 11,358,061 (U.S. Patent Application No. 16/848,550).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 10).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0002431 A1 to LEE et al. (hereinafter LEE).

Regarding Claim 1, LEE discloses a non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs an operation for user drawing-based security authentication ([0023], [0041]), and the operations comprise: 
determining to transmit a first control signal to cause a user terminal to display a first drawing input display, which includes one or more subjects, if a lock display release signal is received from the user terminal (figs. 1-3C, [0027]-[0029], [0039] discloses displaying a lock image according to selection of the user in a lock screen setting mode); 
receiving a first drawing input information inputted in accordance with the first drawing input display from the user terminal (figs. 1-3C, [0027]-[0029], [0034], [0040] discloses receiving a drawing put through the touch panel); and 
determining whether to release the lock display of the user terminal by inputting the received first drawing input information to a drawing evaluation model (figs. 1-3C, [0034]-[0041] discloses the controller 100 determines whether a drawing value is identical with a lock screen release value stored in the storage unit 140.  In this case, when the drawing value is identical with the lock screen release value, at step 250, the controller 100 releases the lock screen), 
wherein the drawing evaluation model is trained using training data comprising a drawing input information of a first user as a target image, another drawing input information of the first user as a target similar image, and a drawing input information of a second user as a target dissimilar image (figs. 7A-8B, [0072-[0074] discloses when the lock release value is set as a point, or a series of points, the line connecting the points with each other may be an element which is not applied to lock release.  As a result, although the user draws various line patterns, if the pen drawing input is generated while including specific points on the previously defined lock image, the lock screen is released).  

Regarding Claim 5, LEE discloses the non-transitory computer readable medium according to claim 4, wherein the drawing style similarity is evaluated by comparing distances on a vector space between the first drawing feature information and the feature data for each user (figs. 8A-9D, [0072]-[0075] discloses the controller 100 compares a corresponding pen drawing input 813 with the previously stored lock release value to determine whether to release the lock screen. the controller 100 identifies the pen drawing input 823, and determines whether points included in a corresponding input are included in the previously defined lock release value).  

Regarding Claim 6, LEE discloses the non-transitory computer readable medium according to claim 4, wherein the drawing style similarity is evaluated based on a comparison result with feature data of a user that matches user information of the first drawing feature information (figs. 7A-8B, [0072-[0074] discloses when the lock release value is set as a point, or a series of points, the line connecting the points with each other may be an element which is not applied to lock release.  As a result, although the user draws various line patterns, if the pen drawing input is generated while including specific points on the previously defined lock image, the lock screen is released).  

Regarding Claim 7, LEE discloses the non-transitory computer readable medium according to claim 1, wherein determining whether to release the lock display of the user terminal by inputting the received first drawing input information to a drawing evaluation model, comprises: 
performing a first determination whether the first drawing input information matches a user's unique drawing style information by using a drawing style evaluation sub-model included in the drawing evaluation model ([0064], [0075] discloses the user determining a style of input); 
performing a second determination whether the first drawing input information corresponds to the one or more subjects using a drawing recognition sub-model included in the drawing evaluation model ([0044], [0056]-[0057] discloses comparing input with lock release value stored); and 
determining whether to release the lock screen of the user terminal based on the first determination result and the second determination result ([0044], [0056]-[0057]).  


Regarding Claim 8, LEE discloses the non-transitory computer readable medium according to claim 7, wherein the performing a first determination whether the first drawing input information matches a user's unique drawing style information by using a drawing style evaluation sub-model included in the drawing evaluation model, comprises: 
identifying user information corresponding to the first drawing input information ([0045]);
acquiring first drawing feature information of the first drawing input information by inputting the first drawing input information to the drawing style evaluation sub-model ([0045]); and 
performing the first determination based on a position in a vector space of the first drawing feature information and a position in the vector space of one or more feature data corresponding to the user information ([0045], [0074] discloses evaluating the state of the lock release compared to the user input).  

Regarding Claim 9, LEE discloses a method for user drawing-based security authentication, comprising: 
determining to transmit a first control signal to cause a user terminal to display a first drawing input display, which includes one or more subjects, if a lock display release signal is received from the user terminal (figs. 1-3C, [0027]-[0029], [0039] discloses displaying a lock image according to selection of the user in a lock screen setting mode); 
receiving a first drawing input information inputted in accordance with the first drawing input display from the user terminal (figs. 1-3C, [0027]-[0029], [0034], [0040] discloses receiving a drawing put through the touch panel); and 
determining whether to release the lock display of the user terminal by inputting the received first drawing input information to a drawing evaluation model (figs. 1-3C, [0034]-[0041] discloses the controller 100 determines whether a drawing value is identical with a lock screen release value stored in the storage unit 140.  In this case, when the drawing value is identical with the lock screen release value, at step 250, the controller 100 releases the lock screen), 
wherein the drawing evaluation model is trained using training data comprising a drawing input information of a first user as a target image, another drawing input information of the first user as a target similar image, and a drawing input information of a second user as a target dissimilar image (figs. 7A-8B, [0072-[0074] discloses when the lock release value is set as a point, or a series of points, the line connecting the points with each other may be an element which is not applied to lock release.  As a result, although the user draws various line patterns, if the pen drawing input is generated while including specific points on the previously defined lock image, the lock screen is released).  

Regarding Claim 10, LEE discloses a server for user drawing-based security authentication, including: 
a processor including one or more cores (fig. 1, controller 100); 
a memory storing program codes executable in the processor (fig. 1, storage unit 140); 
a network unit transmitting/receiving data with a user terminal (figs. 1-2, [0031]), and 
wherein the processor is configured to: 
determine to transmit a first control signal to cause a user terminal to display a first drawing input display, which includes one or more subjects, if a lock display release signal is received from the user terminal (figs. 1-3C, [0027]-[0029], [0039] discloses displaying a lock image according to selection of the user in a lock screen setting mode); 
receive a first drawing input information inputted in accordance with the first drawing input display from the user terminal (figs. 1-3C, [0027]-[0029], [0034], [0040] discloses receiving a drawing put through the touch panel); and 
determine whether to release the lock display of the user terminal by inputting the received first drawing input information to a drawing evaluation model (figs. 1-3C, [0034]-[0041] discloses the controller 100 determines whether a drawing value is identical with a lock screen release value stored in the storage unit 140.  In this case, when the drawing value is identical with the lock screen release value, at step 250, the controller 100 releases the lock screen), 
wherein the drawing evaluation model is trained using training data comprising a drawing input information of a first user as a target image, another drawing input information of the first user as a target similar image, and a drawing input information of a second user as a target dissimilar image (figs. 7A-8B, [0072-[0074] discloses when the lock release value is set as a point, or a series of points, the line connecting the points with each other may be an element which is not applied to lock release.  As a result, although the user draws various line patterns, if the pen drawing input is generated while including specific points on the previously defined lock image, the lock screen is released).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2015/0002431 A1 to LEE et al. (hereinafter Lee) in view of U.S. Patent Application Publication 2011/0281633 A1 to PARK (hereinafter Park). 

Regarding Claim 2, LEE discloses the non-transitory computer readable medium according to claim 1, wherein the operations further comprise: 
identifying an idle state … executed in the user terminal ([0038], discloses in a standby or idle mode, detecting an input for a call of a lock screen); and 
determining to transmit a second control signal to cause the user terminal to display a second drawing input display based on the identified idle state ([0032],[0035]-[0036] discloses user being able to set the lock image for display by the controller).  

However, LEE does not explicitly disclose the idle state being that of a game. In a related mobile device system, Park discloses a system for providing an idle state of a game on a mobile device. 
LEE discloses operating a lock screen of an electronic device through releasing the lock screen by a drawing input value of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE with idle state gaming feature of Park to further provide a more improved security for the lock screen of the mobile device while the user plays a game. 


Regarding Claim 3, LEE in view of Park discloses the non-transitory computer readable medium according to claim 2, wherein the operation of identifying an idle state of a game executed in the user terminal, comprises at least one of: 
identifying a period of time during a first predetermined time from a time point that the game is loaded on the user terminal as the idle state; or 
identifying as the idle state, if an input signal for a game executed in the user terminal has not been inputted for a second predetermined time (Park, [0046] discloses if there is no input for a given amount of time, the screen may return to an idle screen).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection of the claims. 

Conclusion
Claims 1-10 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715